Title: To Benjamin Franklin from Dumas, 28 June 1782
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


Monsieur,Lahaie 28e. Juin 1782
J’ai profité la semaine passée d’un Courier expédié par Mr. l’Ambr. pour vous faire une de mes Lettres pour le Congrès No. 4, laquelle j’espere que vous aurez bien reçue ainsi que mes précédente. Il ne s’est rien passé ici depuis que j’aie à y ajouter. Mais après mercredi prochain, les Etats d’hollde., qui se rassembleront alors, pourront me fournir matiere à une autre dépeche interessante.
En attendant, je prends la liberté, de vous adresser, Monsieur, l’incluse pour Mr. Carmichael, n’étant pas sûr s’il est resté à Madrid, ou s’il a accompagné Mr. Jay, si celui-ci est allé à Paris, comme je le conjecture d’après ce que vous en avez écrit à Mr. Adams.
Comme on me demande souvent des adresses de maisons commerçantes & solides en Amérique, j’ai soin de fournir entre autres celle de Mrs Bache & Shea à Philadelphie, à nos Négocians en ce pays.
Il nous tarde ici d’apprendre à quoi aboutira la Négociation du Chev. G——lle [Grenville]. A dire vrai, je n’en ai pas encore grande idée. Il est plus apparent que vous entendrez bientôt parler d’un Ministre à envoyer à Philadelphie de la part de cette rep.
Je suis avec tout le respectueux attachement qui vous est connu, Monsieur, Votre très-humble & très-obéissant serviteur
Dumas
Passy à S. E. Mr. Franklin.
